Oo Oa NY DB On FBP WY NO

NO wo NO NHN HN NY NY NN NON HR HR HH Fe He Re eRe eee ee
Co NN NW BP WD Ne KF TD UO oOo NIH WDB nan BR WO NYO KF CO

 

 

 

Case 2:20-mj-05106-DMF Document 10 Filed 08/28/20 etort
FILED ____ LODGED

RECEIVED COPY

AUG 28 2020

CLERK U S DISTRICT COURT
DISTRICT OF ARIZONA

BY. DEPUTY

 

 

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

Misc. No. 20-5106-MJ

In Re,

Samuel Marian Mattia ORDER APPOINTING

COUNSEL

 

Pursuant to the Financial Affidavit, CJA 23, submitted by Samuel
Marian Mattia, and this Court having found that the above-named individual is
financially unable to employ counsel, and there being the possibility of federal

criminal charges being filed,
IT IS HEREBY ORDERED that Gerald A. Williams, Assistant

Federal Public Defender, located at 850 W. Adams, Suite 201, Phoenix, Arizona,
85007, telephone number (602) 382-2700, is appointed pursuant to Title 18 U.S.C.

§ 3006(A)(b) to represent the above-named individual on a consultation basis.
DATED this QO day of Aud. 2020.
Th

M Moarceissw

United States Magistrate Judge
District of Arizona

 

Emaites +0 Cash on e/re/x9 by ict

 
